888 F.2d 898
281 U.S.App.D.C. 201
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Juan Jose GONZALEZ, Appellant,v.DIRECTOR OF the UNITED STATES BUREAU OF PRISONS, et al.
No. 88-5210.
United States Court of Appeals, District of Columbia Circuit.
Nov. 3, 1989.

Before WALD, Chief Judge and HARRY T. EDWARDS and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's dismissal of that portion of the complaint that stated a Bivens claim against Michael Quinlan be affirmed because appellant's claim is frivolous.  Senior government officials cannot be sued under a respondeat superior theory for acts or omissions of their subordinates.    See Monell v. Department of Social Services, 436 U.S. 658, 691 (1978);  Doe v. District of Columbia, 697 F.2d 1, 9-11 (D.C.Cir.1982).  There is no showing that Quinlan had knowledge of appellant's problems at Ashland or that he acted in violation of appellant's constitutional rights.  It is


3
FURTHER ORDERED and ADJUDGED that the district court's dismissal of appellant's claim for injunctive relief against Michael Quinlan be affirmed.  Appellant's complaint against Quinlan failed to demonstrate denial of a constitutional right which would warrant imposition of injunctive relief.  It is


4
FURTHER ORDERED and ADJUDGED that the district court's dismissal of appellant's claims against Bill Story and Ron Moore be affirmed for the reasons stated in the district court's order filed June 10, 1989.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.